Citation Nr: 1601147	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO. 12-32 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a traumatic brain injury.

2. Service connection for a traumatic brain injury.

3. Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1983 to November 1983 and March 2006 to July 2007 with additional service in the National Guard. His awards include the Combat Infantryman's Badge.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a videoconference before the undersigned Veterans Law Judge in April 2015. After the hearing, additional medical evidence was received along with a waiver of the right to have the RO/Agency of Original Jurisdiction (AOJ) consider it in the first instance. See 
38 C.F.R. § 20.1304 (2015).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran was informed of a May 2009 denial of a claim of service connection for a traumatic brain injury, but he did not appeal. 

2. Newly-submitted evidence raises a reasonable possibility of substantiating the claim of service connection for a traumatic brain injury.

3. The Veteran does not have a diagnosed traumatic brain injury that is etiologically related to his active military service. 

4. The most probative evidence of record indicates that the Veteran's service- connected disabilities prevent him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The May 2009 rating decision denying the claim for service connection for a traumatic brain injury is final based on the evidence then of record. 38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

2. New and material evidence since the May 2009 rating decision has been submitted to allow the reopening of this claim. 38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156(a) (2015).

3. The criteria for entitlement to service connection for a traumatic brain injury have not been met or approximated. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4. The criteria for the assignment of a TDIU due to service-connected disabilities have been met for the entire rating period on appeal. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in April 2011.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, and lay statements from the Veteran.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Regarding the Veteran's videoconference hearing before the Board, 38 C.F.R. 
§ 3.103(c)(2) requires that a Veterans Law Judge (VLJ) fully explain the issues and suggest the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the Veteran's hearing all parties agreed as to the issues on appeal. The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disabilities he is claiming. There is no indication there is any outstanding, obtainable evidence pertinent to this claim. The duties under Bryant have been met. To the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence. Moreover, in his hearing testimony he evidenced his actual knowledge of the type of evidence and information needed to substantiate this claim. Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim). Consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

New and Material Evidence 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 



1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for a traumatic brain injury in May 2009 because there was no traumatic brain injury shown during the VA medical examination and no nexus shown between any traumatic brain injury and the Veteran's active military service. 


New evidence received subsequent to the May 2009 rating includes additional VA treatment records showing treatment for a historic diagnosis of a traumatic brain injury and an additional VA medical examination. The Board finds that the new evidence received since the May 2009 rating decision is material to reopen the claim.

Service Connection 

The Veteran alleges that he suffered a traumatic brain injury as a result of improvised explosive device explosions while he was serving in Afghanistan. 

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable. This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence. If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). The United States Court of Appeals for the Federal Circuit (Federal 


Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so are the consequences of that injury, at least in service. Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012). To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury. Id.; see also Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-524 (1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service personnel records and receipt of the Combat Infantryman's Badge show that the Veteran is entitled to the benefits of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d). Therefore, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. The Veteran has consistently reported to VA clinicians and examiners that he was injured in an IED blast in 2006, while on active duty. An in-service incident has been established. 

The Veteran's August through December 2008 VA treatment records reflect treatment for a traumatic brain injury. This diagnosis was made by a physician's assistant. The Veteran's subsequent VA treatment records show a diagnosis of a traumatic brain injury by history. 

The Veteran was afforded a VA contract medical examination in February 2009 in connection with his claim. The examiner found that a diagnosis was not possible because neuropsychiatric evaluation was needed to substantiate claimed deficits were not apparent on the examination. The examiner stated that the Veteran did not have a traumatic brain injury and there were no findings of smell or taste problems. 


The Veteran was subsequently provided with an addendum medical opinion. The examiner stated that the Veteran's performance on standardized neuropsychological testing was variable but in general was significantly below expectations given his age and his level of education. The examiner stated that it was difficult to determine if the Veteran had any lasting cognitive deficits as a result of his blast exposure due to his insufficient effort on neuropsychological testing. The examiner further opined that several of the Veteran's medications could be contributing to his current cognitive complaints. The examiner concluded that he was unable to make a diagnosis due to insufficient effort by the Veteran on neuropsychological testing. 

In October 2014 the Veteran was afforded a VA medical examination by a VA neurologist in connection with his claim. The examiner opined that the Veteran's reported history and examination did not support a medical diagnosis of traumatic brain injury. The examiner stated that the Veteran's reported history was inconsistent with his treatment records. The examiner stated that the Veteran reported continuous headaches since his reported traumatic brain injury, yet there were periods in the record where the Veteran had no headache pain (rated at zero). The examiner stated that there was nothing in the record, other than the Veteran's reported history, on which to establish a medical diagnosis of traumatic brain injury, and the reported history was unreliable. The examiner noted that additional testing was carried out in order to confirm the diagnosis of a mild traumatic brain injury. 

Neuropsychological testing had been performed on several occasions, with the examiners reporting variability of effort. The examiner noted that the Veteran achieved a score of 10 on MOCA testing, which is inconsistent with the Veteran's history of driving. The Veteran's PET scan results indicated changes associated with Alzheimer's disease and not a mild traumatic brain injury. The Veteran's MRI of the brain also did not show changes consistent with a mild traumatic brain injury. The examiner opined that due to the multiple inconsistencies in the records, the history, and the imaging and neuropsychological testing results, there was no medical diagnosis of a mild traumatic brain injury. 


After his hearing, the Veteran submitted a letter from the physician's assistant, S.T., who provided his initial August 2008 traumatic brain injury diagnosis. S.T. states that the Veteran had a mild traumatic brain injury, specifically a concussion with no loss of consciousness related to a blast exposure while serving in Iraq in 2006. The Veteran also submitted a May 2015 letter from Dr. F. A-P., a VA physician. Dr. F.A-P. stated that the Veteran was seen in the TBI/Polytrauma Clinic in August 2008 and, based on history, was found to have suffered a mild traumatic brain injury in the fall of 2006 due to an IED blast. At that time, the Veteran's neurological assessment was unremarkable, but the Veteran had subjective complains of memory and concentration difficulties. Dr. F.A-P. noted the Veteran's additional neuropsychological testing in December 2008, which found that it was likely that psychological factors were the primary basis for the Veteran's poor performance on the testing. Dr. F.A-P. stated "[i]n summary, there are no detectable neuro-cognitive sequelae from his mild traumatic brain injury in 2006." Dr. F.A-P. opined that the Veteran's subjective complaints of memory and concentration problems are likely multifactorial, with mental health problems related to PTSD and anxiety playing an important role in his symptoms. Dr. F.A-P. noted that the Veteran continued to be followed in the TBI/Polytrauma clinic for headache management, low back pain management, and for ongoing assistance with community integration. 

The Veteran's traumatic brain injury diagnosis has been made by history and by a physician's assistant without neuropsychological testing. The most probative evidence of record demonstrates that the Veteran does not have a currently diagnosed traumatic brain injury.

Service connection is denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



TDIU
The Veteran seeks entitlement to TDIU based on his service-connected PTSD and bilateral knee conditions. See, e.g., March 2011 VA Form 21-8940.

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). When considering whether the Veteran's disabilities meet this requirement, disabilities affecting a single body system will be considered as one disability. Id.

The Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a). When the Veteran meets the schedular criteria, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran's most recent employment was a public school system. The Veteran credibly testified that his employer made marked accommodations for him. 

In June 2011, the Veteran was provided with a VA medical examination and opinion relating to his claim for TDIU. The examiner opined that the Veteran was unable to secure and maintain substantially gainful employment. 

With resolution of the doubt in the Veteran's favor, he was unemployable as of February 23, 2011, the date of his claim, due to service-connected PTSD and right and left knee conditions.




ORDER

The application to reopen a claim of entitlement to service connection for a traumatic brain injury is denied.

Service connection for a traumatic brain injury is granted.

A TDIU is granted, effective February 23, 2011.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


